DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 13, and 18, for example see claim 1, lines 8-11, the claim recites in an event that there is no change of the version associated with a selected network path.  However, the previous limitation recites update a version that corresponds to an updated version.  Therefore, the claim limitations contradict one another as the version is updated then the claim recites that there is no change of the version.  The meaning of the claim limitations are unclear from the context of the claim because the version is updated then the claim recites the version is not updated.  Appropriate clarification and correction is required.  Further regarding claims 1, 13, and 18, for example see claim 1, line 8, the claim recites on the version.  The term “the version” lacks proper antecedent basis, because the claim previously mentions a “version” and an “updated version”.  Appropriate clarification and correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bajaj (US 2019/0036828 A1), hereinafter referred to as D1, in view of Seigel et al. (US 2017/0230324 A1), hereinafter referred to as D2.
Regarding claims 1, 13, and 18, D1 discloses path selection for an application based on a performance score in a software-defined network, which comprises:
periodically perform a network path measurement for each of a plurality of network paths at a Software-Defined Wide Area Network (SD-WAN) interface (Referring to Figures 1-3, the processing logic may monitor one or more network performance metrics for the first tunnel and the second tunnel and store historical performance data of the network performance metrics of the first tunnel and the second tunnel. For example, the processing logic may observe or otherwise perform one or more calculations or analyses on messages in the tunnel and/or path and may monitor the network performance metrics of the paths and/or tunnels.  See paragraphs 0057-0059.  Network path selection may be described in the context of an SD-WAN.  See paragraph 0020.);
detect that the network path measurement exceeds a threshold for one or more of the plurality of network paths and update a version that corresponds to an updated version (Referring to Figures 1-3, identify a set of performance thresholds associated with the classification of the application, the processing logic may determine a current performance of the data flow of the application in the SDN, thereby detecting that network path exceeds or is below a threshold for one or more of the plurality of network paths.  See paragraphs 0050-0055.  The edge network device 110a may identify and/or select a different path and/or tunnel for the application to increase the performance score (version) for the application (equivalent to update a version).  See paragraphs 0024-0026.); and	
select one of the plurality of network paths for a session based on the version according to an application policy, and in the event that there is no change of the version associated with a selected path, then network path selection logic is bypassed to reduce consumption of computing and memory resources (Referring to Figures 1-3, the processing logic may take additional action based on the performance score. The processing logic may identify a first tunnel associated with the application through which the data flow is configured to travel and select a second tunnel based on the performance score for the application. When selecting the second tunnel based on the performance score for the application, the processing logic may determine that the data flow across the second tunnel is more likely to satisfy the set of performance thresholds than the data flow across the first tunnel.  See paragraphs 0058-0060.); and
a communication interface coupled to the processor and configured to provide the processor with instructions (Referring to Figures 1-4, communication module with interfaces, processor configured to provide instructions.   See paragraphs 0062-0065.)
D1 does not disclose wherein the updated version is broadcast by a network path monitoring unit.
D2 teaches when a coordinator reaches an overload state (e.g., event log latency satisfies a threshold, event log queue is at or near capacity or the like), the coordinator (or another software component) may send one or more groups associated with the coordinator an alert message indicating that the coordinator is experiencing overload.  Each agent in each group may determine capabilities of the agent's host machine, determine a weighted score based on various criteria (updated version), and broadcast the score to other agents in the group (equivalent to broadcast by a network path monitoring unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the score sharing of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to share network and application characteristics with neighboring devices to improve system throughput by gauging performance associated with different paths and applications spanning multiple systems.

Regarding claims 2, 14, and 19, the primary reference further teaches wherein performing the network path measurement further comprises sending probe packets from the SD-WAN interface (Referring to Figures 1-4, the edge network devices 110 may provide for one or more network performance metrics that may be monitored, such as jitter, bandwidth, error rate, bit rate, throughput, and/or others. In some embodiments, the edge network devices 110 may monitor the network performance metrics by periodically transmitting a message to measure the one or more network performance metrics. Such messages may take any format, such as an internet control message protocol (ICMP) echo probe, a jitter probe, a transmission control protocol (TCP) probe, a user datagram protocol (UDP) echo probe, etc. In these and other embodiments, the monitoring messages may be sent at any frequency, such as every thirty seconds, every sixty seconds, every two minutes, every five minutes, every ten minutes, etc.  See paragraph 0041.)

Regarding claims 3, 15, and 20, the primary reference further teaches wherein the one of the plurality of network paths comprises a link or a tunnel (Referring to Figures 1-3, the processing logic may monitor one or more network performance metrics for the first tunnel and the second tunnel and store historical performance data of the network performance metrics of the first tunnel and the second tunnel. For example, the processing logic may observe or otherwise perform one or more calculations or analyses on messages in the tunnel and/or path and may monitor the network performance metrics of the paths and/or tunnels.  See paragraphs 0057-0059.)

Regarding claims 4 and 16, the primary reference further teaches wherein the threshold comprises an application-based threshold for a first application type, and wherein the session is associated with the first application type (Referring to Figures 1-3, identify a set of performance thresholds associated with the classification of the application, the processing logic may determine a current performance of the data flow of the application in the SDN, thereby detecting that network path exceeds or is below a threshold for one or more of the plurality of network paths.  See paragraphs 0050-0055.)

Regarding claim 5, the primary reference further teaches wherein the network path measurement is performed for one side of a roundtrip path selection (Referring to Figures 2, path selection between network devices comprise from a first network device to a second network device, which is equivalent to one side of a roundtrip path selection.  See paragraph 0045.)

Regarding claim 6, the primary reference further teaches wherein the application policy includes a hierarchy of preferred paths per application type (Referring to Figures 1-3, policy may include a rule or set of rules bearing on the handling of network traffic, such as routing, priority, media, etc. The policies may include SLAs for various data flows. For example, data flows associated with a video application may have an SLA that the data flow be routed along a path with latency below a first threshold, and data flows associated with a voice transmission application may have an SLA that the data flow be routed along a path with loss below a first threshold and jitter below a second threshold, thereby creating a hierarchy of preferred paths per the application.  See paragraphs 0020-0022.)

Regarding claim 7, the primary reference further teaches wherein the application policy includes a sensitivity threshold for performing network path measurements per application type (Referring to Figures 1-3, the historical performance data may be analyzed using the decision trees when a data flow is received, when a probe measuring network performance returns, periodically, or on any other bases (probe measuring returns equivalent to a sensitivity threshold for performing network path measurement per application type as the returns are based periodically or dynamically).  See paragraph 0031.)

Regarding claim 8, the primary reference further teaches wherein the session is a new session (Referring to Figures 1-3, When the performance score for the application is below a score threshold, the edge network device 110a may identify and/or select a different path and/or tunnel for the application to increase the performance score for the application (higher performance score exceeds a lower performance score which acts as the threshold, which is associated with an application, thereby, equivalent to an application based threshold for an application type wherein the session is associated with the application, comprising both a new or existing session).  See paragraphs 0024-0026.)

Regarding claim 9, the primary reference further teaches wherein the session is an existing session (Referring to Figures 1-3, When the performance score for the application is below a score threshold, the edge network device 110a may identify and/or select a different path and/or tunnel for the application to increase the performance score for the application (higher performance score exceeds a lower performance score which acts as the threshold, which is associated with an application, thereby, equivalent to an application based threshold for an application type wherein the session is associated with the application, comprising both a new or existing session).  See paragraphs 0024-0026.)

Regarding claim 10, the primary reference further teaches wherein selecting the network path for the session based on the version further comprises selecting the one of the plurality of network paths for the session based on a best available, top down priority, and/or a weighted session distribution (Referring to Figures 1-3, the network device may consider a number of times that each of the potential paths dropped below an SLA for a given time period, and may select the path with the best performance (best available).  See paragraph 0015.)

Regarding claim 11, the primary reference further teaches wherein an SD-WAN policy includes a plurality of SD-WAN rules for a plurality of SD-WAN interfaces based on the application policy (Referring to Figures 1-3, the control device 120 may generate and/or distribute policies to one or more of the edge network devices 110, in the SD-WAN. A policy may include a rule or set of rules bearing on the handling of network traffic, such as routing, priority, media, etc. In some embodiments, the policies may include SLAs for various data flows. For example, data flows associated with a video application may have an SLA that the data flow be routed along a path with latency below a first threshold, and data flows associated with a voice transmission application may have an SLA that the data flow be routed along a path with loss below a first threshold and jitter below a second threshold.  See paragraphs 0019-0021.)

Regarding claims 12 and 17, the primary reference further teaches wherein an SD-WAN policy includes a plurality of SD-WAN rules for a plurality of SD-WAN interfaces based on the application policy, and wherein the processor is further configured to: perform a match with the SD-WAN policy by determining if a network path quality profile matches an SD-WAN rule (Referring to Figures 1-3, the control device 120 may generate and/or distribute policies to one or more of the edge network devices 110, in the SD-WAN. A policy may include a rule or set of rules bearing on the handling of network traffic, such as routing, priority, media, etc. In some embodiments, the policies may include SLAs for various data flows. For example, data flows associated with a video application may have an SLA that the data flow be routed along a path with latency below a first threshold, and data flows associated with a voice transmission application may have an SLA that the data flow be routed along a path with loss below a first threshold and jitter below a second threshold.  See paragraphs 0019-0021.  The edge network device 110a may determine current performance of an application, such as in a per-tunnel basis. The edge network device 110a may compare the current performance of the application with the set of performance thresholds. Based at least in part on this comparison, the edge network device 110a may generate a performance score for the application. When the performance score for the application is below a score threshold, the edge network device 110a may identify and/or select a different path and/or tunnel for the application to increase the performance score for the application.  See paragraph 0025)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 14-18, and 20-22 of U.S. Patent No. 11252084 B1. Although the conflicting claims are not identical, they are not patentably distinct from each other because instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
Application claim
Patent claim
1. A system comprising: a processor configured to: periodically perform a network path measurement for each of a plurality of network paths at a Software-Defined Wide Area Network (SD-WAN) interface; detect that the network path measurement exceeds a threshold for one or more of the plurality of network paths and update a version that corresponds to an updated version, wherein the updated version is broadcast by a network path monitoring unit; and select one of the plurality of network paths for a session based on the version according to an application policy, and in an event that there is no change of the version associated with a selected network path, then network path selection logic is bypassed to reduce consumption of computing and memory resources; and a communication interface coupled to the processor and configured to provide the processor with instructions.













2. The system of claim 1, wherein performing the network path measurement further comprises sending probe packets from the SD-WAN interface.

3. The system of claim 1, wherein the one of the plurality of network paths comprises a link or a tunnel.

4. The system of claim 1, wherein the threshold comprises an application-based threshold for a first application type, and wherein the session is associated with the first application type.

5. The system of claim 1, wherein the network path measurement is performed for one side of a roundtrip path selection.

6. The system of claim 1, wherein the application policy includes a hierarchy of preferred paths per application type.

7. The system of claim 1, wherein the application policy includes a sensitivity threshold for performing network path measurements per application type.

8. The system of claim 1, wherein the session is a new session.

9. The system of claim 1, wherein the session is an existing session.

10. The system of claim 1, wherein selecting the network path for the session based on the version further comprises selecting the one of the plurality of network paths for the session based on a best available, top down priority, and/or a weighted session distribution.

11. The system of claim 1, wherein an SD-WAN policy includes a plurality of SD-WAN rules for a plurality of SD-WAN interfaces based on the application policy.

12. The system of claim 1, wherein an SD-WAN policy includes a plurality of SD-WAN rules for a plurality of SD-WAN interfaces based on the application policy, and wherein the processor is further configured to: perform a match with the SD-WAN policy by determining if a network path quality profile matches an SD-WAN rule.

13. A method comprising: periodically performing a network path measurement for each of a plurality of network paths at a Software-Defined Wide Area Network (SD-WAN) interface using a processor; detecting that the network path measurement exceeds a threshold for one or more of the plurality of network paths and update a version that corresponds to an updated version, wherein the updated version is broadcast by a network path monitoring unit; and selecting one of the plurality of network paths for a session based on the version according to an application policy, and in an event that there is no change of the version associated with a selected network path, then network path selection logic is bypassed to reduce consumption of computing and memory resources.














14. The method of claim 13, wherein performing the network path measurement further comprises sending probe packets from the SD-WAN interface.

15. The method of claim 13, wherein the one of the plurality of network paths comprises a link or a tunnel.

16. The method of claim 13, wherein the threshold comprises an application-based threshold for a first application type, and wherein the session is associated with the first application type.

17. The method of claim 13, wherein an SD-WAN policy includes a plurality of SD-WAN rules for a plurality of SD-WAN interfaces based on the application policy, further comprising: performing a match with the SD-WAN policy by determining if a network path quality profile matches an SD-WAN rule.

18. A non-transitory computer readable medium, comprising computer instructions, which when executed perform the following: s periodically performing a network path measurement for each of a plurality of network paths at a Software-Defined Wide Area Network (SD-WAN) interface; detecting that the network path measurement exceeds a threshold for one or more of the plurality of network paths and update a version that corresponds to an updated version, wherein the updated version is broadcast by a network path monitoring unit; and 10 selecting one of the plurality of network paths for a session based on the version according to an application policy, and in an event that there is no change of the version associated with a selected network path, then network path selection logic is bypassed to reduce consumption of computing and memory resources.












19. The computer program product of claim 18, wherein performing the network path is measurement further comprises sending probe packets from the SD-WAN interface.

20. The computer program product of claim 18, wherein the one of the plurality of network paths comprises a link or a tunnel.
1. A system comprising: a processor configured to: periodically perform a network path measurement for each of a plurality of network paths at a Software-Defined Wide Area Network (SD-WAN) interface; detect whether the network path measurement exceeds a threshold for one or more of the plurality of network paths and update a version that corresponds to an updated version wherein the version is an integer value that is associated with a first set of path quality measurements at a first time, wherein a network path quality comparison is performed by comparing two integer values based on a comparison of two distinct versions including the updated version that is associated with path quality measurements performed at the first time and a previous version that is associated with path quality measurements performed at another time earlier than the first time, and wherein the version is broadcast by a network path monitoring unit; and select one of the plurality of network paths for a session based on the version according to an application policy, and in an event that there is no change of the version associated with a selected network path, then network path selection logic is bypassed to reduce consumption of computing and memory resources; and a communication interface coupled to the processor and configured to provide the processor with instructions.

2. The system of claim 1, wherein performing the network path measurement further comprises sending probe packets from the SD-WAN interface.

3. The system of claim 1, wherein the one of the plurality of network paths comprises a link or a tunnel.

4. The system of claim 1, wherein the threshold comprises an application-based threshold for a first application type, and wherein the session is associated with the first application type.

5. The system of claim 1, wherein the network path measurement is performed for one side of a roundtrip path selection.

6. The system of claim 1, wherein the application policy includes a hierarchy of preferred paths per application type.

7. The system of claim 1, wherein the application policy includes a sensitivity threshold for performing network path measurements per application type.

8. The system of claim 1, wherein the session is a new session.

9. The system of claim 1, wherein the session is an existing session.

10. The system of claim 1, wherein selecting the network path for the session based on the version further comprises selecting the one of the plurality of network paths for the session based on a best available, top down priority, and/or a weighted session distribution.

11. The system of claim 1, wherein an SD-WAN policy includes a plurality of SD-WAN rules for a plurality of SD-WAN interfaces based on the application policy.

12. The system of claim 1, wherein an SD-WAN policy includes a plurality of SD-WAN rules for a plurality of SD-WAN interfaces based on the application policy, and wherein the processor is further configured to: perform a match with the SD-WAN policy by determining if a network path quality profile matches an SD-WAN rule.

14. A method comprising: periodically performing a network path measurement for each of a plurality of network paths at a Software-Defined Wide Area Network (SD-WAN) interface using a processor; detecting whether the network path measurement exceeds a threshold for one or more of the plurality of network paths and updating a version that corresponds to an updated version wherein the version is an integer value that is associated with a first set of path quality measurements at a first time, wherein a network path quality comparison is performed by comparing two integer values based on a comparison of two distinct versions including the updated version that is associated with path quality measurements performed at the first time and a previous version that is associated with path quality measurements performed at another time earlier than the first time, and wherein the version is broadcast by a network path monitoring unit; and selecting one of the plurality of network paths for a session based on the version according to an application policy, and in an event that there is no change of the version associated with a selected network path, then network path selection logic is bypassed to reduce consumption of computing and memory resources.

15. The method of claim 14, wherein performing the network path measurement further comprises sending probe packets from the SD-WAN interface.

16. The method of claim 14, wherein the one of the plurality of network paths comprises a link or a tunnel.

17. The method of claim 14, wherein the threshold comprises an application-based threshold for a first application type, and wherein the session is associated with the first application type.

18. The method of claim 14, wherein an SD-WAN policy includes a plurality of SD-WAN rules for a plurality of SD-WAN interfaces based on the application policy, further comprising: performing a match with the SD-WAN policy by determining if a network path quality profile matches an SD-WAN rule.

20. A non-transitory computer readable medium, comprising computer readable instructions, which when executed perform the following: periodically performing a network path measurement for each of a plurality of network paths at a Software-Defined Wide Area Network (SD-WAN) interface; detecting whether if the network path measurement exceeds a threshold for one or more of the plurality of network paths and update a version that corresponds to an updated version wherein the version is an integer value that is associated with a first set of path quality measurements at a first time wherein a network path quality comparison is performed by comparing two integer values based on a comparison of two distinct versions including the updated version that is associated with path quality measurements performed at the first time and a previous version that is associated with path quality measurements performed at another time earlier than the first time, and wherein the version is broadcast by a network path monitoring unit; and selecting one of the plurality of network paths for a session based on the version according to an application policy, and in an event that if there is no change of the version associated with a selected network path, then network path selection logic is bypassed to reduce consumption of computing and memory resources.

21. The computer readable medium of claim 20, wherein performing the network path measurement further comprises sending probe packets from the SD-WAN interface.

22. The computer readable medium of claim 20, wherein the one of the plurality of network paths comprises a link or a tunnel.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bajaj (US 2018/0367445 A1) - monitoring the network performance metrics for a first path to a destination through a network and a second path to the destination through the network.
Evans et al. (US 2019/0036780 A1) - generating a set of instructions for a set of devices in a software-defined network (SDN) to monitor a set of characteristics.
Evans et al. (US 2019/0036816 A1) - receiving monitor data via the control plane from at least one device of a set of devices in the SDN.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462